Citation Nr: 0608612	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-40 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than December 
27, 2004, for an increased rating to 60 percent for rheumatic 
valvulitis with mitral insufficiency.

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1948 to June 1951.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which, in pertinent part, 
denied service connection for a low back condition.  It also 
arises to the Board by way of the veteran's notice of 
disagreement with a February 2005 RO decision to assign an 
effective date of  December 27, 2004 for an increased (60 
percent) rating for rheumatic valvulitis with mitral 
insufficiency.  

The Board notes that the veteran had asserted a claim for an 
increased rating for his rheumatic valvulitis with mitral 
insufficiency on February 23, 2004.  The RO denied the 
increased rating in July 2004 and the veteran appealed for a 
higher rating.  After the RO granted the increased rating to 
60 percent in February 2005, the veteran submitted a February 
2005 statement indicating his satisfaction with this rating.  
By this statement the veteran has effectively withdrawn his 
appeal with regard to the issue of entitlement to an 
increased rating for the rheumatic valvulitis with mitral 
insufficiency, and that issue is dismissed.   38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

In March 2006, the veteran testified from the Muskogee RO via 
a video conference hearing before the undersigned Veterans 
Law Judge seated at the Central Office in Washington DC.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received the veteran's claim for an increased rating 
for rheumatic valvulitis with mitral insufficiency on 
February 23, 2004.

2.  Records from a private facility received at VA on 
February 23, 2004, show that the veteran's service-connected 
rheumatic valvulitis with mitral insufficiency resulted in 
left ventricular dysfunction with an ejection fraction of 47 
percent on May 20, 2002. 

3.  The veteran did not submit a formal or informal claim for 
an increased rating for rheumatic valvulitis with mitral 
insufficiency earlier than February 23, 2004.

4.  It is not factually ascertainable from the evidence of 
record that in the year prior to February 23, 2004, the 
veteran's rheumatic valvulitis with mitral insufficiency 
warranted a 60 percent rating.


CONCLUSION OF LAW

An earlier effective date of February 23, 2004, is warranted 
for the award of a 60 percent rating for rheumatic valvulitis 
with mitral insufficiency.  38 U.S.C.A. §§ 1155, 5110 (West 
2002);  38 C.F.R. §§ 3.157, 3.400, 4.104, Diagnostic Code 
(Code) 7000.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On February 23, 2004, the veteran submitted his claim for an 
increased rating for rheumatic valvulitis with mitral 
insufficiency, then rated 30 percent (under Code 7000).  With 
this claim he submitted private medical records showing 
treatment through August 2002 for numerous conditions.  One 
such record was the report of a study performed in the 
Nuclear Cardiology Laboratory of the Cooper Clinic on May 20, 
2002.  That report documented a fixed defect in the inferior 
wall of the left ventricle and an ejection fraction of 47 
percent.  

Subsequently, additional VA and private records were added to 
the file showing treatment and examinations from May to 
December 2004.  Ejection fractions reported in these records 
were in the 40s and 50s.  Notable among these records is a 
December 27, 2004 report from the Cooper Clinic showing an 
ejection fraction of 46 percent.  By way of a February 2005 
rating action the RO awarded an increased rating to 60 
percent effective from December 27, 2004, the date of the 
second report from the Cooper Clinic.  The veteran appealed 
for a earlier effective date, asserting that the proper 
effective date should be May 20, 2002, the date of the 
earlier report from the Cooper Clinic documenting an ejection 
fraction of 47 percent.

For reasons explained below, the Board agrees that an earlier 
effective date is warranted, but only back to February 23, 
2004, the date of receipt of the claim and the private 
medical evidence showing the increase was warranted.
 
The effective date of an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38  U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

The criteria for rating valvular heart disease is found at 
38 C.F.R. § 4.104, Code 7000.  Under the provisions of this 
code, a 30 percent rating is warranted when a workload of 
greater than 5 METs, but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is evidence of cardiac hypertrophy or dilation on 
electro-cardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when the veteran has had more than one 
episode of acute congestive heart failure in the past year; 
or when a workload of greater than 3 METs, but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is left ventricle dysfunction with 
an ejection fraction of 30 to 50 percent.   See Code 7000.  

While the RO awarded the increased rating to 60 percent based 
on the 46 percent ejection fraction shown on the December 27, 
2004, (second) report from the Cooper Clinic, and assigned 
December 27, 2004 as the effective date for the increase, the 
Board points out that the evidence of record documents an 
ejection fraction of 47 percent as early as May 20, 2002.  
The May 20, 2002 private record was submitted on February 23, 
2004, the same day as the veteran's claim for increase.  As 
it was factually ascertainable from the medical evidence of 
record (received on the same day the veteran submitted his 
claim for increase) that the veteran met the criteria for a 
60 percent rating, the proper effective date for the 
increased 60 percent rating should be February 23, 2004, the 
date of receipt of the claim.  38  U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

The Board has considered whether it would be possible to 
grant a still earlier effective date for the increase.  Under 
38 C.F.R. § 3.400(o)(2), an effective date is possible if it 
is factually ascertainable that the increased rating was 
warranted by the evidence of record within one year prior to 
the claim.  Here, the May 20, 2002 private record was more 
than one year prior to the claim, and no other medical 
evidence dated within one year of the February 23, 2004 claim 
shows that an increased rating is warranted.  

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. §  5101(a); 38 C.F.R. § 3.151(a).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  While any communication indicating an intent to 
apply for VA benefits may be considered an informal claim, 
such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (a).  Additionally, while the report of a 
private physician (such as the May 20, 2002 report herein) 
may constitute a claim for increase, VA can only recognize it 
as a claim from the date it is received by VA - and not from 
the date of the record itself.  38 C.F.R. § 3.157(b)(2).  

Consequently, the veteran's claim for an earlier effective 
date for the 60 percent rating for rheumatic valvulitis with 
mitral insufficiency is properly granted to February 23, 2004 
(which is both the date of receipt of the claim and the date 
entitlement was shown), and no earlier. 



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The veteran had been granted service connection many years 
ago. After his February 2004 claim for increase, the RO sent 
a letter to the veteran in March 2004 that satisfied the VCAA 
notice requirements with regard to increased ratings.  That 
letter told him the evidence must show worsening of the 
service-connected disability to warrant a higher rating.  The 
criteria for higher ratings for rheumatic valvulitis with 
mitral insufficiency were provided to him in the October 2004 
statement of the case.  The March 2004 letter told him to 
identify where he had received medical treatment - the 
information needed to determine the current extent of his 
disability.  The letter told him what efforts VA would make 
on his behalf to develop the claim and informed him what 
further information and evidence was needed from him.  The 
letter also told him to submit copies of all relevant 
evidence in his possession.  Therefore, the March 2004 letter 
fully provided notice of elements (1), (2), (3), and (4), see 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, that 
was done with regard to the claim for increase.  In February 
2005, the RO granted the increased rating to the veteran's 
satisfaction.  After the veteran submitted his notice of 
disagreement with the effective date of his increase, he then 
had the right to receive VCAA content complying notice and 
proper subsequent VA process.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  That has been done 
with regard to the issue of an earlier effective date by way 
of a March 2005 letter.  

The Dingess decision also held, in part, that adequate VCAA 
notice applies to all five elements of a "service 
connection" claim, which include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  As 
discussed more fully above, a March 2004 letter provided VCAA 
notice as to the rating to be assigned the service-connected 
disability, and the March 2005 letter addressed the effective 
date aspects of the claim, and, in fact, informed the veteran 
of effective date provisions.  Such provisions were 
reiterated in the September 2005 statement of the case.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  


The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As the issue here involved entitlement to an earlier 
effective date, a new examination would provide no pertinent 
information.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

ORDER

An earlier effective date of February 23, 2004, is granted 
for the award of an 60 percent rating for rheumatic 
valvulitis with mitral insufficiency, subject to the 
regulations governing payment  of monetary awards.



	(CONTINUED ON NEXT PAGE)


REMAND

The veteran asserts that his low back problems stem from an 
inservice jeep accident in July 1949.  During his March 2006 
hearing, he indicated that he was hospitalized and treated 
for low back problems at the Francis E. Warren Air Force Base 
Hospital in Cheyenne, Wyoming, for three to four days 
following the motor vehicle accident.  Records of this 
treatment are not on file and have not been sought.  

The veteran also reported that he was taking medication and 
pain killers for back problems since 1951.  He stated that he 
received post-service treatment and medication for his low 
back problems in the 60's and '70s from a number of 
physicians (who have passed away), and from a Dr. D. at the 
Cooper Clinic.  The earliest records on file showing low back 
problems date back to the early 1990's.  An attempt should be 
made to obtain any available records of the earlier 
referenced treatment. 

The veteran has not been afforded a VA examination of the low 
back.  In the event any records are obtained that show a 
possible inservice injury to the low back, a VA examination 
is to be scheduled with the goal of determining whether it is 
at least as likely as not that any current low back disorder 
is related to that inservice injury.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to complete a release 
authorizing VA to obtain his records from 
Dr. D. at the Cooper Clinic concerning 
treatment for his back disorder.  The RO 
should then request these records.

2.  Perform a detailed search of any 
available sources for medical records of 
inpatient treatment the veteran received 
at the Francis E. Warren Air Force Base 
Hospital in Cheyenne, Wyoming for low 
back problems following an inservice jeep 
accident in July 1949.  

3.  Then, if, and only if, any evidence 
obtained shows the veteran did indeed 
incur a low back injury during service, 
the RO should schedule the veteran for an 
appropriate examination to determine the 
nature and likely etiology of any current 
low back disorder.  The examiner should 
review the veteran's claims folder, 
noting any the prior low back findings.  
The examiner should specifically identify 
any low back disability and provide a 
medical opinion as to whether it is at 
least as likely as not that such 
disability is related to service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


